Name: Commission Regulation (EEC) No 2955/77 of 23 December 1977 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 77 Official Journal of the European Communities No L 348 /29 COMMISSION REGULATION (EEC) No 2955/77 of 23 December 1977 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities , fixing the withdrawal price and deter ­ mining the buying-in price for certain fishery products mining, in the fisheries sector, the landing areas situ ­ ated at a considerable distance from the main centres of consumption in the Community ; Whereas the second subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 provides that, in order to ensure that producers in landing areas which are very distant from the main centres of consumption in the Community have access to markets under satisfactory conditions, the Community withdrawal prices may be multiplied by conversion factors for those areas ; whereas these factors are to be determined in such a way that the differences between the prices thus converted correspond to the price disparities to be expected in the case of normal production on the basis of the natural conditions of price formation on the market ; whereas the trend observed in certain landing areas very distant from the main centres of consumption enables the regionalization of these areas to be abolished in the case of herring and hake ; whereas the trend of the market price for mackerel and the satisfactory disposal thereof require the corres ­ ponding conversion factors to be fixed ; whereas with regard to whiting, structural developments necessitate a new determination of landing areas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as amended by Regulation (EEC) No 2429/76 (2), and in particular Article 1 1 ( 5) thereof, Whereas Commission Regulation (EEC) No 3559/73 of 21 December 1 973 (3 ), as last amended by Regula ­ tion (EEC) No 287/77 (4), laid down detailed rules for granting financial compensation and indemnities and for fixing the withdrawal prices ; Whereas the withdrawal arrangements are intended to contribute to stabilizing the market without, however, provoking structural surpluses in the Community ; whereas, therefore, adequate support to all markets must be promoted , bearing in mind the differences between the commercial specifications of the products landed as between the various markets ; whereas the withdrawal prices must furthermore be so fixed that the results of the endeavours of producers' organiza ­ tions to stabilize prices will not be jeopardized as far as they contribute to the attainment of Community objectives ; Whereas Regulation (EEC) No 3559/73 fixed the conversion factors reflecting the average price differ ­ ence between a product with specific commercial characteristics and products of the quality immedi ­ ately below that of the product taken into considera ­ tion ; whereas trends on the Community markets require the conversion factors for the various freshness categories, sizes and presentations of cod, saithe, whiting and mackerel to be adjusted ; Whereas Council Regulation (EEC) No 108/76 of 19 January 1 976 (5), laid down general rules for deter ­ HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III to Regulation (EEC) No 3559/73 are hereby replaced by Annexes I and II hereto. (!) OJ No L 20 , 28 . 1 . 1976, p. 1 . 2 ) OJ No L 276, 7 . 10 . 1976, p. 5 . Article 2 This Regulation shall enter into force on 1 January 1978 . (3 ) OJ No L 361 , 29 . 12 . 1973, p . 53 . (4 ) OJ No L 40 , 11 . 2 . 1977, p. 14 . 5 ) OJ No L 20 , 28 . 1 . 1976 , p. 45 . No L 348 /30 Official Journal of the European Communities 30 . 12. 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1977. For the Commission Finn GUNDELACH Vice-President 30 . 12. 77 Official Journal of the European Communities No L 348 /31 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Species Commercial characteristics (') Conversion factorFreshness category Size Presentation Herrings All categories 1 Whole fish 0-85 All categories 2 Whole fish 0-80 All categories 3 Whole fish 0-50 Sardines : (a) from the Atlantic Extra, A 2 Whole fish 0-85 Extra 3 Whole fish 0-65 Extra A 1 , 4 3 Whole fish Whole fish j 0-55 A B 1 , 4 All sizes Whole fish Whole fish j 0-35 (b) from the Mediterranean Extra, A 2 Whole fish 0-85 Extra 3 Whole fish 0-70 Extra A 1 , 4 3 Whole fish Whole fish j 0-60 A B 1 , 4 All sizes Whole fish Whole fish j 0-45 Redfish (Sebastes marinus) All categories All sizes Whole fish 0-90 Cod All categories 1 , 2, 3 Gutted fish with head 0-83 4 Extra, A Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head j 0-65 B 1 , 2, 3 Whole fish 0-60 Extra, A B Extra, A 5 4 4 Gutted fish with head Gutted fish with head Whole fish j 0-55 B B 5 4 Gutted fish with head Whole fish j 0-40 All categories 5 Whole fish 0-30 No L 348/32 Official Journal of the European Communities 30 . 12. 77 Species Commercial characteristics (') Conversion factorFreshness category Size Presentation Saithe All categories 1 , 2, 3 Gutted fish with head 0-90 All categories Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head j 0-75 B 4 Gutted fish with head 0-55 All categories 4 Whole fish 0-40 Haddock Extra, A All categories 1 , 2 1 , 2, 3 Whole fish Gutted fish with head j 0-80 Extra, A 4 Gutted fish with head 0-70 B Extra, A B 4 3, 4 1 , 2, 3 Gutted fish with head Whole fish Whole fish j 0-50 B 4 Whole fish 0-40 Whiting All categories Extra, A Extra, A 1 , 2 3 1 , 2 Gutted fish with head Gutted fish with head Whole fish j 0-72 B Extra, A 3 3 Gutted fish with head Whole fish j 0-65 Extra, A B Extra, A 4 1 , 2, 3 4 Gutted fish with head &gt; Whole fish Whole fish j 0-55 B 4 Gutted fish with head 0-40 B 4 Whole fish 0-30 Mackerel Extra, A Extra B 1 , 2 3 1 Whole fish Whole fish Whole fish j 0-85 B A 2 3 Whole fish Whole fish j 0-75 B 3 Whole fish 0-70 All categories 4 Whole fish 0-40 30 . 12. 77 Official Journal of the European Communities No L 348/33 Species Commercial characteristics (') Conversion factorFreshness category Size Presentation Anchovies Extra , A 2 Whole fish 0-85 Extra A 1 , 3 1 Whole fish Whole fish j 0-70 B A 1 3 Whole fish Whole fish j 0-60 B 2, 3 Whole fish 0-45 Plaice All categories 1 , 2, 3 Gutted fish with head 0-80 Extra, A 4 Gutted fish with head 0-69 B All categories 4 All sizes Gutted fish with head Whole fish j 0-59 Hake All categories 1 , 2 Gutted fish with head 0-85 All categories 3 Gutted fish with head 0-76 All categories 4 Gutted fish with head 0-60 Shrimps of the genus Crangon spp A, B 1 Simply boiled in water 0-65 A, B , 2 Simply boiled in water 0-20 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76 . No L 348/34 Official Journal of the European Communities 30 . 12 . 77 ANNEX II Species Landing area Conversionfactor Mackerel 1 . Coastal areas of and islands off Ireland 0-61 2. Coastal areas of and islands off Northern Ireland and the counties of Cornwall and Devon in the United Kingdom 0-80 3 . Coastal areas off the west, north-east, as far as Aberdeen in Scotland, and the islands to the west and north of these areas 0-66 Sardines from the Atlantic 4 . Coastal areas of and islands off the counties of Cornwall and Devon in the United Kingdom 0-44 Merlan 5 . Coastal areas of and islands off Ireland 0-85